NON-FINAL REJECTION
(in response to RCE)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 has been amended to recite a new limitation: “the retaining structure is removable mounted to an external component independent of the cover”. Claim 15 has been similarly amended: “the retaining structure being removably mounted to the radiotherapy apparatus independent of the cover”
It is unclear what is meant by “independent of the cover” because it is unclear whether:
this is meant to (1) limit or describe specifically the mounting feature itself relative to the cover (i.e., that the cover does not play a direct/mechanical role in mechanism(s)/element(s) that mount the retaining structure to the external component/radiotherapy apparatus), thereby resulting in a relatively broader claim scope;
or otherwise meant to (2) limit or describe the status of the retaining structure being mounted to the external component/radiotherapy apparatus as whole relative to that of the cover (i.e., that the status of whether the retaining structure is mounted to the external component/radiotherapy apparatus is independent of the status of whether the cover is mounted to the external component/radiotherapy apparatus, including that one is not mounted to the external component/radiotherapy apparatus via the other1), thereby resulting in a relatively narrower claim scope.
see MPEP 2173.06), the limitation(s) in question is/are being construed for purposes of applying prior art as interpretation (2).
Applicant should amend the claim to disambiguate the aforementioned indefiniteness. The applicant is reminded that amendments must supported by the original disclosure as required by §112(a); i.e., no new matter.

Allowable Subject Matter
Claims 1-3 and 5-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 (and dependent claims thereof): Within the context of a mounting arrangement for a display device comprising a display panel, the mounting arrangement comprising:
a cover having a transparent section arranged for receiving the display panel against a rear face of the transparent section so as to be visible through a front face of the transparent section, and
a retaining structure for holding the display panel in place, the retaining structure comprising a chassis fixable in position relative to the cover, the chassis having at least one resilient finger arranged to extend therefrom alongside a rear face of the display panel, wherein:
a part of the at least one resilient finger is arranged to bear against the rear face of the display panel to resiliently urge the display panel against the rear face of the transparent section of the cover when the display panel is received by the cover,
the prior art of record (including the prior art cited in the previous Office Action) does not teach or reasonably suggest to the ordinarily skilled artisan that “the retaining structure is removably mounted to an external component independent of the cover” construed as discussed above in the §112(b) rejection in accordance with compact prosecution practice (see MPEP 2173.06).

Similarly, regarding claim 15 (and dependent claims thereof): Within the context of a radiotherapy apparatus comprising:
a display panel mounted on a mounting arrangement for a display device, the mounting arrangement comprising:
a cover having a transparent section arranged for receiving the display panel against a rear face of the transparent section so as to be visible through a front face of the transparent section, and
a retaining structure for holding the display panel in place, the retaining structure comprising a chassis fixable in position relative to the cover, the chassis having at least one resilient finger extending therefrom alongside a rear face of the display panel, a part of the at least one resilient finger is arranged to bear against the rear face of the display panel to resiliently urge the display panel against the rear face of the transparent section of the cover when the display panel is received by the cover,
the retaining structure being removably mounted to the radiotherapy apparatus independent of the cover” construed as discussed above in the §112(b) rejection in accordance with compact prosecution practice (see MPEP 2173.06).

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive. Notwithstanding the withdrawal of all objections/rejections raised in the previous Office Action, the amendments to the claims give rise to new grounds of rejection under §112(b) as discussed above; accordingly this application is not in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The retaining structure is mounted to the external component/radiotherapy apparatus but not via the cover; and the cover, if it is mounted to the external component/radiotherapy apparatus, is not mounted via the retaining structure; because if one or the other was true, the mounting status’ of the retaining structure and the cover would not be independent of each other.